1    Jacquelyn H. Choi (SBN 211560)
     RIMON, P.C.
2    2029 Century Park East, Suite 400N
     Los Angeles, CA 90067-2905
3
     Telephone: (310) 525-5859
4    Facsimile: (213) 375-3811
     jacquelyn.choi@rimonlaw.com
5
     Attorneys for Creditor,
6    LOS ANGELES COUNTY
7                               UNITED STATES BANKRUPTCY COURT
8                               NORTHERN DISTRICT OF CALIFORNIA
9
                                        SAN FRANCISCO DIVISION
10

11
      In re:                                               Case No. 19-30232 (HLB)
12
      MUNCHERY, INC.                                       Chapter 11
13
                               Debtor and
14                             Debtor-in-Possession.       STIPULATION AND [PROPOSED]
                                                           ORDER TO EXTEND LOS ANGELES
15                                                         COUNTY’S DEADLINE TO RESPOND
                                                           AND REQUEST HEARING ON
16                                                         OBJECTION TO CLAIM OF LOS
                                                           ANGELES COUNTY (CLAIM NO. 45)
17

18
                                                           [NO HEARING REQUIRED]
19
     TO THE HONORABLE HANNAH L. BLUMENSTIEL, UNITED STATES BANKRUPTCY
20
     JUDGE, THE DEBTOR, DEBTOR'S COUNSEL, THE UNITED STATES TRUSTEE AND
21

22   TO ALL INTERESTED PARTIES:

23             Munchery, Inc., the debtor and debtor-in-possession (the “Debtor”) in the above-captioned
24   bankruptcy case and the Los Angeles County (“County” and collectively with the Debtor, the
25   “Parties”), hereby enter into this Stipulation and [Proposed] Order to Extend Los Angeles County’s
26                                                     1

27   STIPULATION AND [PROPOSED] ORDER TO
     CONTINUE HEARING ON OBJECTION TO CLAIM
28   OF LOS ANGELES COUNTY (CLAIM NO. 45)                                        CASE NO. 19-30232-HLB

29
 Case: 19-30232        Doc# 376     Filed: 08/13/20    Entered: 08/13/20 13:55:55     Page 1 of
30                                               6
1    Deadline to Respond and Request Hearing on Objection to Claim of Los Angeles County (Claim No.

2    45) (the “Stipulation”), by and through their respective counsel, with reference to the following facts:

3                                                 RECITALS

4       A. WHEREAS, on February 28, 2019, the Debtor initiated a voluntary petition under chapter 11

5    of Title 11 of the United States Code.

6       B. WHEREAS, on July 24, 2020, the Debtor filed an Objection to Claim of Los Angeles County

7    (Claim No. 45) [Docket No. 364] (the “Claim Objection”).

8       C. WHEREAS, on July 24, 2020, the Debtor filed a Notice for Opportunity for Hearing on

9    Debtor’s Objection to Claim of Los Angeles County (Claim No. 45) [Docket No. 365] (the “Notice”).

10   According to the Notice, the deadline for the County to respond and request a hearing on the Claim
11   Objection is August 21, 2020 (the “Response Deadline”).
12      D. WHEREAS, the County has requested, and the Debtor has agreed, to extend the Response
13   Deadline for approximately thirty (30) days through and including September 21, 2020.
14      NOW THEREFORE, the Parties hereby stipulate and agree as follows:
15                                              STIPULATION
16      1. The County’s Response Deadline is hereby extended from August 21, 2020 through and
17   including September 21, 2020.
18      2. Any and all other deadlines are hereby extended in accordance with Local Bankruptcy Rules
19   3007-1 and Rule 9014-1.

20

21   Dated: August 12, 2020                                 FINESTONE HAYES LLP
22                                                          By:
                                                                   Stephen D. Finestone
23
                                                                   Jennifer C. Hayes
24                                                                 Attorneys for Debtor and
                                                                   Debtor-in-Possession
25

26                                                      2

27   STIPULATION AND [PROPOSED] ORDER TO
     CONTINUE HEARING ON OBJECTION TO CLAIM
28   OF LOS ANGELES COUNTY (CLAIM NO. 45)                                           CASE NO. 19-30232-HLB


 Case: 19-30232      Doc# 376      Filed: 08/13/20     Entered: 08/13/20 13:55:55        Page 2 of
                                                6
1
     Dated: August 12, 2020                             RIMON, P.C.
2

3
                                                        By: /s/ Jacquelyn H. Choi
4
                                                               Jacquelyn H. Choi
5                                                              Attorneys for Los Angeles County

6
     SO ORDERED THIS _____DAY OF _____________, 2020
7

8
                                                        ____________________________________
9                                                       HON. HANNAH L. BLUMENSTEIL
                                                        UNITED STATES BANKRUPTCY JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                  3

27   STIPULATION AND [PROPOSED] ORDER TO
     CONTINUE HEARING ON OBJECTION TO CLAIM
28   OF LOS ANGELES COUNTY (CLAIM NO. 45)                                     CASE NO. 19-30232-HLB

29
 Case: 19-30232      Doc# 376     Filed: 08/13/20   Entered: 08/13/20 13:55:55     Page 3 of
30                                             6
1                                       CERTIFICATE OF SERVICE

2             I, Tad Prizant, am employed in the city of Menlo Park, County San Mateo, State of California.

3    I am over the age of 18 and not a party to the within action; my business address is 800 Oak Grove

4    Avenue, Ste. 250, Menlo Park, CA 94025.

5             On August 13, 2020, I caused the following document(s) to be served in the manner stated

6    below:

7       1. STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON
           BJECTION TO CLAIM OF LOS ANGELES COUNTY (CLAIM NO. 45)
8
               TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
9
               Pursuant to controlling General Orders and LBR, the foregoing document was served by
      [X]      the court via NEF and hyperlink to the document. On August 13, 2020, I checked the
10
               CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
11             following persons are on the Electronic Mail Notice List to receive NEF transmission at the
               email addresses stated below.
12

13             (BY MAIL) I am readily familiar with the firm’s practice of collection and processing
14             correspondence for mailing. Under that practice it would be deposited with the U.S. Postal
      [X]      Service on that same day with postage thereon fully prepaid on August 13, 2020 at Menlo
15             Park, California, in the ordinary course of business. I am aware that on motion of the party
               served, service is presumed invalid if postal cancellation date or postage meter date is more
16             than one day after date of deposit for mailing in affidavit.
17
               (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express Mail to the
18             addressee(s) as indicated on the attached list.

19             (PERSONAL DELIVERY) I arranged for service on the following persons and/or entities
               by personal delivery.
20

21            I declare under penalty of perjury under the laws of the United States of America that the
22   foregoing is true and correct
23   Dated: August 13, 2020 at Menlo Park, California
24                                                                 /s/Tad Prizant
                                                                   Tad Prizant
25

26                                                       4

27   STIPULATION AND [PROPOSED] ORDER TO
     CONTINUE HEARING ON OBJECTION TO CLAIM
28   OF LOS ANGELES COUNTY (CLAIM NO. 45)                                            CASE NO. 19-30232-HLB

29
 Case: 19-30232       Doc# 376       Filed: 08/13/20    Entered: 08/13/20 13:55:55        Page 4 of
30                                                6
1    TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

2    • Mikel R. Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com

3    • Christopher Celentino chris.celentino@dinsmore.com, caron.burke@dinsmore.com

4    • Gail Lin Chung GL@outtengolden.com, gail.lin@yahoo.com

5    • David J. Cook cook@squeezebloodfromturnip.com

6    • Terri H. Didion terri.didion@usdoj.gov, patti.vargas@usdoj.gov

7    • Leonardo D. Drubach leo@9000Law.com

8    • Trevor Ross Fehr trevor.fehr@usdoj.gov

9    • John D. Fiero jfiero@pszjlaw.com, ocarpio@pszjlaw.com

10   • Stephen D. Finestone sfinestone@fhlawllp.com

11   • Steven T. Gubner sgubner@ebg-law.com, ecf@ebg-law.com

12   • Laurie Hager lhager@sussmanshank.com

13   • Robert G. Harris rob@bindermalter.com

14   • Jennifer C. Hayes jhayes@fhlawllp.com

15   • Kristen G. Hilton Khilton@sussmanshank.com, Jbolstad@sussmanshank.com

16   • Gary M. Kaplan gkaplan@fbm.com, calendar@fbm.com

17   • Eric M. Kyser ekyser@martynlawfirm.com, admin@martynlawfirm.com

18   • Michael Lauter mlauter@sheppardmullin.com

19   • Kyle Mathews kmathews@sheppardmullin.com

20   • Krikor J. Meshefejian kjm@lnbyb.com

21   • June Monroe june@rjlaw.com, shelly@rjlaw.com

22   • Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov

23   • Jason Rosell jrosell@pszjlaw.com, sshoemaker@pszjlaw.com

24   • Ryan A. Witthans rwitthans@fhlawllp.com

25   • Kaipo K.B. Young KYoung@BL-Plaw.com

26                                                    5

27   STIPULATION AND [PROPOSED] ORDER TO
     CONTINUE HEARING ON OBJECTION TO CLAIM
28   OF LOS ANGELES COUNTY (CLAIM NO. 45)                                   CASE NO. 19-30232-HLB

29
 Case: 19-30232      Doc# 376     Filed: 08/13/20   Entered: 08/13/20 13:55:55   Page 5 of
30                                             6
1    SERVED VIA U.S. MAIL:

2    Armanino, LLP
     12657 Alcosta Blvd., Suite 500
3
     San Ramon, CA 94583
4
     James Beriker
5    220 Shaw Rd.
     South San Francisco, CA 94080
6
     David S. Catuogno
7
     K&L Gates LLP
8    1 Newark Center, 10th Fl.
     Newark, NJ 07102
9
     Daniel M. Eliades
10   K&L Gates LLP
11   1 Newark Center, 10th Fl.
     Newark, NJ 07102
12
     Gail C. Lin
13   Outten & Golden LLP
     One California Street, Suite 1250
14   San Francisco, CA 94111
15
     Pachulski Stang Ziehl & Jones LLP
16   150 California St., 15th Floor
     San Francisco, CA 94111-4500
17

18

19

20

21

22

23

24

25

26                                                  6

27   STIPULATION AND [PROPOSED] ORDER TO
     CONTINUE HEARING ON OBJECTION TO CLAIM
28   OF LOS ANGELES COUNTY (CLAIM NO. 45)                                   CASE NO. 19-30232-HLB

29
 Case: 19-30232      Doc# 376     Filed: 08/13/20   Entered: 08/13/20 13:55:55   Page 6 of
30                                             6
